^K/
                                       OFFICIAL BUSINESS
                                       STATE OF TEXAS
                                                                                       PITNEY BOWES
                                       PENALTY FOR
                                                                         02 1M        M
                                       PRIVATE USE                    yt 0004279596     FEB 26 2015
P.O. BOX 12308, CAPITOL STATION                                        X MAILED FROM ZIP CODE 78701
    AUSTIN, TEXAS 78711
                                  RE:WRs82,619s01
                                  EDWARD HINOJOSA
                                  BETO I UNIT s TDC # 1388352
                                  1391 FM 3328
                                                                                          UTF
                                  TENNESSEE COLONY, TX 75880